         Case:18-06747-BKT13  Doc#:20 13Filed:01/25/19
                     STANDING CHAPTER                   Entered:01/25/19
                                         TRUSTEE ALEJANDRO               15:22:57
                                                              OLIVERAS RIVERA                                       Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    1 of 4
                                                       TAKEN
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                 32,212
JOSE ANTONIO OLMEDA MIRANDA                                             Case No.   18-06747-BKT
                                                        Chapter 13      Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

I. Appearances
                                                                           Date & Time:          1/24/2019 10:30:00AM
Debtor                       [X] Present           [ ] Absent
                                                                           []R          [X] NR     LV:   $96.00 (PV $112)
Joint Debtor                 [ ]Present            [ ] Absent
                                                                           [ ] This is debtor(s) 0 Bankruptcy filing.
Attorney for Debtor          [X] Present           [ ] Absent
                                                                           Creditors:
[ ] Prose

[ ] Appearing:
                                                                           First Bank by Ms. Ivelisse Romero
                                                                           Money Express by Ms. Ivelisse Romero

II. Oath Administered
            [ ] Yes                   [X] No




III. Plan

Date:       12/21/2018             Base:       $54,000.00   Payments 0 made out of due.

Confirmation Hearing Date:            1/25/2019 2:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $3,000.00     - $500.00       = $2,500.00

IV. Status of Meeting

[ ] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[X] Continued

Continued Date:          2/14/2019 10:30:00AM

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:18-06747-BKT13  Doc#:20 13Filed:01/25/19
                     STANDING CHAPTER                   Entered:01/25/19
                                         TRUSTEE ALEJANDRO               15:22:57
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    2 of 4
                                                       TAKEN
                                                MEETING OF CREDITORS
In re:
                                                                                                                              32,212
JOSE ANTONIO OLMEDA MIRANDA                                        Case No.    18-06747-BKT
                                                  Chapter 13       Attorney Name:      ROBERTO FIGUEROA CARRASQUILLO*


                                                                                                             32,212   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [ ] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [ ] Tax returns missing
[ ] Unfair discrimination
                                                                       [ ] State - years
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:18-06747-BKT13  Doc#:20 13Filed:01/25/19
                     STANDING CHAPTER                   Entered:01/25/19
                                         TRUSTEE ALEJANDRO               15:22:57
                                                              OLIVERAS RIVERA                                    Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    3 of 4
                                                       TAKEN
                                                  MEETING OF CREDITORS
In re:
                                                                                                                              32,212
JOSE ANTONIO OLMEDA MIRANDA                                           Case No.    18-06747-BKT
                                                    Chapter 13        Attorney Name:     ROBERTO FIGUEROA CARRASQUILLO*

                                                  Trustee's objection to confirmation

                                                     [ ] Objection to Confirmation
                                                     [ ] Oral objection by creditor

ACP: 3

Household size: 1



The meeting was continued. Debtor has to correct some financial information from his 2 business and amend

documents submitted and correct schedules. This has yet to be performed.         Counsel explained the reasons as to

why amendments were not performed.. Meeting is continued.



Debtor's drivers license expired in September.A vehicle will be paid thru the plan and Debtor has to provide

evidence of the renewal of his license.

Debtor has a business named JA Contractors, said company received income from FEMA funds thru an independent

contractor. Said income is no longer received. Debtor to provide income received from such companies and provide

evidence of the deposits made by the companies in debtor's bank account.



1. Schedule J does not disclose the following:

*Taxes expenses

*Debtor has a Dodge Ram 2015, only discloses $60 as transportation expenses. Debtor will review J.

*Debtor has business named Navarro's Café, no rent expenses, utilities, and purchases made on a monthly basis.

*Debtor will review if business income and expenses sheet is for his 2 business.



FAILS LIQUIDATION VALUE TEST, §1325(a)(4): 1. Debtor is the sole owner of Navarro's Cafe, however, business

equipment and inventory has not been listed.



DOMESTIC SUPPORT OBLIGATION, (Recipient(s) data §1302(b)(6)): Provide DSO recipient information.



DOMESTIC SUPPORT OBLIGATION, (Post-petition §1325(a)(8)): Provide evidence of being current with DSO

post-petition payment.

DSO recipient Ana Roddriguez ( 1 minor aged 14) Private agreement 400.00



OTHER: 1. Debtor listed business equipment as inventory JA Contractor. 2. YTD income has not been listed in SOFA

also income for for 2017. 3. SOFA does not discloses from when JA Contractor commenced operations. 4. Schedule I

discloses debtor's net income for $1,1995.92. Clarify if this income is from both business. 5. Debtor listed in Schedule

A/B a 2017 Nissan Frontier, per poc #6 this is a lease, plan provides to this creditor as secured. 6. Plan does not

provide for priority claim #3 by Department of Treasury.
         Case:18-06747-BKT13  Doc#:20 13Filed:01/25/19
                     STANDING CHAPTER                   Entered:01/25/19
                                         TRUSTEE ALEJANDRO               15:22:57
                                                              OLIVERAS RIVERA                         Desc: Main
                                      Document
                                   REPORT           Page
                                            OF ACTION    4 of 4
                                                       TAKEN
                                                   MEETING OF CREDITORS
In re:
                                                                                                                    32,212
JOSE ANTONIO OLMEDA MIRANDA                                      Case No.   18-06747-BKT
                                                    Chapter 13   Attorney Name:   ROBERTO FIGUEROA CARRASQUILLO*

The following party(ies) object(s) confirmation:




         s/Pedro R Medina                                                                  Date:   01/24/2019

         Trustee/Presiding Officer                                                                       (Rev. 05/13)
